DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 3–10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamers et al. (US 2015/0221986 A1).
Regarding claim 1, Hamers discloses a battery comprising:
a negative electrode comprising lithium metal (see lithium anode, [0192]);
a positive electrode (see cathode, [0146]);
a separator (see separator material, [0190]); and
an electrolyte comprising a poly(alkyleneoxide) siloxane (see OS electrolytes, [0106]); and
a salt at a concentration of about 2 M to about 10 M (see concentration above, [0005]; [0059]);
wherein the concentration of the salt in the electrolyte is determined as mols of salt divided by volume of the electrolyte, without considering the volume change of the electrolyte due to dissolution of the salt (see concentrations, [0005]).
Regarding claim 2, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the poly(alkyleneoxide) siloxane is a compound of Formula I (see OS electrolytes, [0106]):
SiR1(4-x)(PAO)x (I) (see OS electrolytes, [0106]);
x is 1, 2, or 3 (see OS electrolytes, [0106]); and
PAO is a poly(alkyleneoxide) group (see OS electrolytes, [0106]);
each R1 is independently hydrogen, a substituted or unsubstituted alkyl group having from 1 to 12 carbon atoms, a substituted or unsubstituted alkenyl group 
-OSiR2(3-x')(PAO)x' (II) (see OS electrolytes, [0106]);
each R2 is independently hydrogen, a substituted or unsubstituted alkyl group having from 1 to 12 carbon atoms, a substituted or unsubstituted alkenyl group having from 2 to 12 carbon atoms, or a further siloxane group of Formula II, wherein no more than 50 R2 in any compound of Formula I may repeat as Formula II (see OS electrolytes, [0106]); and
x' is 0, 1, 2, or 3 (see OS electrolytes, [0106]).
Regarding claim 3, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the poly(alkyleneoxide) group is group of Formula III (see OS electrolytes, [0106]):
-(CH2)p[O(CH2)n]q(O)q'R3 (III) (see OS electrolytes, [0106]);
wherein R3 is H, alkyl, or a group of Formula IV (see OS electrolytes, [0106])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (IV) (see OS electrolytes, [0106]); 
n is an integer from 1 to 12 (see OS electrolytes, [0106]);
each p is individually an integer from 0 to 12 (see OS electrolytes, [0106]);
q represents a polymeric repeat unit (see OS electrolytes, [0106]);
q' is 0 or 1 (see OS electrolytes, [0106]); and
R4 is H, alkyl, or alkenyl (see OS electrolytes, [0106]).
Regarding claim 4, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein q is from 1 to 1000 (see OS electrolytes, [0106]).
Regarding claim 5, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein q is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see OS electrolytes, [0106]).
Regarding claim 6, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein R3 is H or a C1–C12 alkyl (see OS electrolytes, [0106]).
Regarding claim 7, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein R3 is methyl, ethyl, or propyl (see OS electrolytes, [0106]).
Regarding claim 8, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein n is 1, 2, or 3 (see OS electrolytes, [0106]).
Regarding claim 9, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein each p is individually 0, 1, 2, or 3 (see OS electrolytes, [0106]).
Regarding claim 10, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein R4 is H, C1–C10 alkyl, or C1–C10 alkenyl (see OS electrolytes, [0106]).
3 is H, alkyl, or a group of Formula IV." Claim 10 does not require R3 to be a group of Formula IV, which includes R4. Therefore, Hamers discloses the claimed subject matter of claim 10 because Hamers discloses "wherein R3 is H, alkyl, or a group of Formula IV."
Regarding claim 11, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein PAO is a poly(ethylene oxide) or a poly(propylene oxide) group (see OS electrolytes, [0106]).
Regarding claim 12, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein n is 2 or 3 (see OS electrolytes, [0106]);
p is 0, 1, 2, or 3 (see OS electrolytes, [0106]);
R3 is H, methyl, ethyl, propyl, or a group of Formula IV (see OS electrolytes, [0106]);
q is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see OS electrolytes, [0106]); and
R4 is H, methyl, ethyl, or propyl (see OS electrolytes, [0106]).
Regarding claim 13, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the poly(alkyleneoxide) siloxane is (CH3)3SiO(CH2CH2O)nCH3, (CH3)3SiCH2O(CH2CH2O)nCH3, (CH3)3Si(CH2)3O(CH2CH2O)nCH3, (CH3)2Si[O(CH2CH2O)n'CH3]2, CH3Si[O(CH2CH2O)pCH3]3, Si[O(CH2CH2O)p'CH3]4, (CH3)2Si[O(CH2CH2O)nCH3][(CH2)3OCH2CH2O)nCH3], (CH3)3SiOR, (CH3)3Si(CH2)3OR, 3O(CH2CH2O)nSi(CH3)2OSi(CH3)2O(CH2CH2O)nCH3, CH3O(CH2CH2O)nSi(CH3)2OSi(CH3)2O(CH2CH2O)nCH3, CH3O(CH2CH2O)nCH2Si(CH3)2OSi(CH3)2CH2O(CH2CH2O)nCH3, CH3O(CH2CH2O)n(CH2)3Si(CH3)2OSi(CH3)2(CH2)3O(CH2CH2O)nCH3, (CH3)3SiOSi(CH3)2(CH2)3O(CH2CH2O)nCH3, (CH3)3SiOSi(CH3)2(CH2)2O(CH2CH2O)nCH3, (CH3)3SiOSi(CH3)2O(CH2CH2O)nCH3, (CH3)3SiOSi(CH3)2OR, ROSi(CH3)2OSi(CH3)2OR, (CH3)3SiOSi(CH3)2(CH2)3OR, RO(CH2)3Si(CH3)2OSi(CH3)2(CH2)3OR, CH3O(CH2CH2O)nSi(CH3)2OSi(CH3)2OSi(CH3)2O(CH2CH2O)nCH3, CH3O(CH2CH2O)n'(CH2)3Si(CH3)2OSi(CH3)2OSi(CH3)2(CH2)3OSi(CH3)2O(CH2C H2O)nCH3, [(CH3)3SiO]2Si(CH3)O(CH2CH2O)nCH3, [(CH3)3SiO]2Si(CH3)(CH2)3O(CH2CH2O)nCH3, [(CH3)3SiO]2Si(CH3)O (CH2CH2O)nSi(CH3)[OSi(CH3)3]2, ROSi(CH3)2OSi(CH3)2OSi(CH3)2OR, ROSi(CH3)2OSi(CH3)2OSi(CH3)3, RO(CH2)3Si(CH3)2OSi(CH3)2OSi(CH3)2 (CH2)3OR, RO(CH2)3Si(CH3)2OSi(CH3)2OSi(CH3)3, ROSi(CH3)2OSi(CH3)2OSi(CH3)2O(CH2CH2O)nCH3, RO(CH2)3Si(CH3)2OSi(CH3)2OSi(CH3)2(CH2)3O(CH2CH2)nCH3, or a mixture of any two or more such siloxanes (see OS electrolytes, [0106]);
wherein R is a carbonate group (see OS electrolytes, [0106]);
n is 2, 3, 4, 5, 6, or 7 (see OS electrolytes, [0106]);
n' is 2, 3, 4, or 5 (see OS electrolytes, [0106]);
p is 2, 3, or 4 (see OS electrolytes, [0106]); and
p' is 2 or 3 (see OS electrolytes, [0106]).
Regarding claim 14, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the poly(alkyleneoxide) siloxane is 2,2-dimethyl-3,6,9-trioxa-2-siladecane (CH3(OCH2CH2)2OSi(CH3)3) (see OS electrolytes, [0106]) or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

p is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see OS electrolytes, [0106]); and
q is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see OS electrolytes, [0106]).
Regarding claim 15, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein p is 2, and q is 1 (see OS electrolytes, [0106]).
Regarding claim 16, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the concentration of the salt in the electrolyte is from 6 M to 10M (see concentrations above, [0005]; [0059]).
Regarding claim 17, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the electrolyte further comprises a non-poly(ethyleneoxide) siloxane co-solvent (see carbonate additive, [0011]).
claim 18, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the salt comprises LiClO4, LiPF6, LiAsF6, LiBF4, LiB(C2O4)2, LiBF2(C2O4), LiCF3SO3, LiN(SO2F)2, LiPF3(C2F5)3, LiPF4(CF3)2, LiPF3(CF3)3, LiN(SO2CF3), LiCF3CO2, LiC2F5CO2, LiPF2(C2O4)2, LiPF4C2O4, LiN(CF3SO2)2, LiC(CF3SO2)3, LiN(SO2C2F5)2, a lithium alkyl fluorophosphate, Li2B12X12-αHα, Li2B10X10-βHβ, or a mixture of any two or more thereof, wherein X is OH, F, Cl, or Br; α is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12; and β is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see lithium salts, [0148]).
Regarding claim 19, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the cathode comprises a layered lithium nickel cobalt manganese oxide, spinel lithium nickel manganese oxide, lithium iron phosphates, lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, or a mixture of any two of more thereof (see cathode, [0146]).
Regarding claim 20, Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the cathode comprises a layered lithium nickel cobalt manganese oxide, layered lithium nickel cobalt aluminum oxide, spinel lithium nickel manganese oxide, lithium iron phosphates, lithium cobalt phosphates, lithium manganese phosphates, lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, or a mixture of any two of more thereof (see cathode, [0146]).

Response to Arguments
Applicant’s arguments with respect to Dahn have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Hamers have been fully considered but they are not persuasive.
Applicants argue Hamers does not disclose lithium batteries having an anode of lithium metal (P9/¶1). Hamers discloses lithium batteries having an anode of lithium metal (see lithium anode, [0064]; see lithium-containing anodes, [0147]; see lithium anode, [0192]). Therefore, Hamers discloses lithium batteries having an anode of lithium metal.
Applicants argue Hamers describes anodes that contain lithium and other components (P9/¶2). Claim 1 recites inter alia "a negative electrode comprising lithium metal." Claims language "comprising" or "containing" opens claim to other, unspecified ingredients, even in major amounts.  In re Baxter 210 USPQ 795 (CCPA 1981); Ex parte Gottzein 168 USPQ 176 (PO BdPatApp 1969); Swain v. Crittendon 141 USPQ 811 (CCPA 1964); Ex parte Davis 80 USPQ 448 (PO BdPatApp 1949); In re Horvitz 78 USPQ 79 (CCPA 1948). The claims do not exclude other components. Further, Hamers discloses specific examples using anode consisting of lithium (FIG. 2, [0192]). Therefore, Hamers discloses "a negative electrode comprising lithium metal."
Applicants argue Hamers fails to describe a battery having a negative electrode that it lithium metal (P9/¶3). Hamers discloses lithium batteries having an anode of lithium metal (see 
Applicants argue Hamers describes conventional lithium ion batteries having a cathode of a lithium metal oxide or lithium metal and an anode containing silicon (P9/¶4). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Further, Further, Hamers discloses specific examples using anode consisting of lithium metal (FIG. 2, [0192]) and a cathode of NMC (see cathode, [0063]). Therefore, Hamers describes a battery having a cathode of NMC and an anode containing lithium metal.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2009/0081557 A1) discloses a battery comprising a negative electrode comprising lithium metal (see lithium, [0026]); a positive electrode (see air-positive electrode, [0026], [0146]); a separator (see body, [0057]); and an electrolyte comprising a poly(alkyleneoxide) siloxane and a salt (see non-aqueous electrolyte, [0106]).
Barth (Ionic conductivity studies of LiBOB-doped silyl solvent blend electrolytes for lithium-ion battery applications) discloses a battery comprising a negative electrode comprising lithium metal (see Li metal, § 2.4); a positive electrode (see glassy carbon electrode, § 2.4); an electrolyte comprising a poly(alkyleneoxide) siloxane (FIG. 2, § 2.4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725